SHARP, Judge.
Harris pled nolo contendere to a charge of possession of a controlled substance, and reserved his right to appeal the trial court’s denial of his motions to suppress certain evidence and to dismiss the amended information. We affirm the judgment. State v. Gieseke, 328 So.2d 16 (Fla.1976); Smith v. State, 411 So.2d 952 (Fla. 2d DCA 1982); Barfield v. State, 396 So.2d 793 (Fla. 1st DCA 1981).
Harris also appeals the legality of his sentence — -three years in prison followed by two years on probation. Harris’ “split sentence” is clearly invalid. Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981). We therefore vacate the sentence and remand this cause to the trial court for resentencing. Bentley v. State, 411 So.2d 1361 (Fla. 5th DCA 1982); Boozer v. State, 402 So.2d 585 (Fla. 5th DCA 1981).
JUDGMENT AFFIRMED; SENTENCE VACATED AND REMANDED FOR RE-SENTENCING.
DAUKSCH, C. J., and COBB, J., concur.